DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 13, 15, 22-24, 27 and 29-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor (US – 2015/0152616 A1).
As per claim 9, Taylor discloses Light Altering Bumper Device comprising:
an elastomeric compression spring (12, The light altering bumper is generally formed from a translucent (opaque), rubbery material or any other material that allows the bumper to absorb impacts, [0010], Fig: 1-3) for isolating vibrations between a first part (30, Fig: 1-3) and a second part (32, Fig: 1-3), wherein the first part is movable in a direction relative to the second part (Fig: 1-3), the elastomeric compression spring comprising:
a tube (Fig: 1-3) elongated along a central axis of the tube (Fig: 1-3), wherein:
the central axis of the tube is perpendicular to the direction (Attached figure and fig: 1-3);
the tube is configured to compress in the direction (Attached figure and fig: 1-3);
the tube comprises an outer surface (Attached figure and fig: 1-3) comprising an initial contact line configured to initially receive contact from the first part (Attached figure and fig: 1-3);
the tube further comprises at least one rib (16, Fig: 1-3) formed in the outer surface (Attached figure and fig: 1-3), parallel to the central axis, and circumferentially spaced apart from the initial contact line (Attached figure and fig: 1-3); and
the at least one rib (16) creates a localized increase in a thickness of the tube and a stiffness of the elastomeric compression spring at the at least one rib (Fig: 1-3).

As per claim 13, Taylor discloses wherein:
the outer surface of the tube has a curved convex shape (Attached figure and fig: 1-3); and
the at least one rib (16) has a curved convex shape with a radius of curvature less than that of the curved convex shape of the outer surface of the tube (Attached figure and fig: 1-3).

As per claim 15, Taylor discloses wherein the thickness of the tube, when moving along the tube in a circumferential direction toward the initial contact line, increases and decreases along the at least one rib (Fig: 1-3).

As per claim 22, Taylor discloses wherein:
the tube (Fig: 1-3) further comprises an inner surface that is opposite the outer surface (Attached figure and fig: 1-3) and separated from the outer surface by a thickness of the tube (Attached figure and fig: 1-3); and
an entirety of the inner surface is concave (Attached figure and fig: 1-3).

As per claim 23, Taylor discloses a base (14, 38, Fig: 1-3) coupled to the tube; and
a radiused portion (Attached figure and fig: 1-3), at least partially formed in the outer surface of the tube, at each of two intersections between the base and the tube (Attached figure and fig: 1-3).

As per claim 24, Taylor discloses wherein:
the base (14, 38) and the tube (Fig: 1-3) are co-formed together to collectively form a one-piece, seamless monolithic construction (Fig: 1-3); and
the radiused portion is at least partially formed in the base (Attached figure and fig: 1-3).

As per claim 27, Taylor discloses wherein the outer surface of the tube is convex about more than half a circumference of the tube (Attached figure and fig: 1-3).

As per claim 29, Taylor discloses wherein the at least one rib has a cross-sectional shape with a constant radius of curvature (Attached figure and fig: 1-3).

As per claim 30, Taylor discloses wherein the at least one rib has cross-sectional shape with a changing radius of curvature (Attached figure and fig: 1-3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10-12 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US – 2015/0152616 A1) as applied to claim 9 above, and further in view of Chase (US – 2004/0183242 A1).
As per claim 10, Taylor discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the tube further comprises two ribs formed in the outer surface of the tube on opposite sides of the initial contact line.
Chase discloses Bumper System comprising:
the tube (60, Fig: 7) further comprises two ribs (10”, Fig: 7) formed in the outer surface of the tube on opposite sides of the initial contact line (Fig: 7) .
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the light altering bumper device of the Taylor to make the tube further comprises two ribs formed in the outer surface of the tube on opposite sides of the initial contact line as taught by Chase in order to resist more impact and adapted to reduce surface friction with the contact object.

As per claim 11, Chase further discloses wherein the two ribs (10”) are circumferentially spaced a same distance from the initial contact line (Fig: 7).

As per claim 12, Chase further discloses wherein:
the tube further comprises four ribs (10”, Fig: 7) formed in the outer surface of the tube (Fig: 7); and
two of the four ribs (10”) are on a side of the initial contact line opposite that of the other two of the four ribs (Fig: 7).

As per claim 28, Chase further discloses wherein the four ribs (10”) are located on an upper half of the tube (fig: 7).

Claim(s) 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US – 2015/0152616 A1) as applied to claim 9 above, and further in view of Brushaber (US – 7,527,454 B1).
As per claim 14, Taylor discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the tube is made of a thermoplastic elastomer.
Brushaber disclose Marine Fender and further discloses “The construction of marine fender 10 lends itself to simplified manufacturing technique utilizing economical materials, Synthetic polymeric materials are available for providing requisite resilient characteristics, as well as properties which render the materials amenable to manufacture by extrusion, Col: 4, Ln: 31-36, Fig: 1) but fails to disclose the tube is made of a thermoplastic elastomer.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the material in which the tube is made of a thermoplastic elastomer, since it has been held to be with the general skill of a worker in the art to select a known material on the basic of its suitability for the intended use as a matter of obvious design choice. MPEP – 2144.07, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

As per claim 16, Taylor discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein:
a height of the at least one rib corresponds with a magnitude of increase in a load- displacement rate of the elastomeric compression spring;
a length of the at least one rib corresponds with a range of displacement of the tube during which the load-displacement rate is increased; and
a circumferential distance of the at least one rib away from the initial contact line corresponds with a displacement of the tube at which the increase in the load-displacement rate of the elastomeric compression spring begins.
Brushaber disclose Marine Fender comprising:
a height of the at least one rib corresponds with a magnitude of increase in a load- displacement rate of the elastomeric compression spring;
a length of the at least one rib corresponds with a range of displacement of the tube during which the load-displacement rate is increased (Function of marine fender, Col: 3, Ln: 10-64, Fig: 1-3); and
a circumferential distance of the at least one rib away from the initial contact line corresponds with a displacement of the tube at which the increase in the load-displacement rate of the elastomeric compression spring begins (Function of marine fender, Col: 3, Ln: 10-64, Fig: 1-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the light altering bumper device of the Taylor to make the height of the at least one rib corresponds with a magnitude of increase in a load- displacement rate of the elastomeric compression spring;
a length of the at least one rib corresponds with a range of displacement of the tube during which the load-displacement rate is increased; and
a circumferential distance of the at least one rib away from the initial contact line corresponds with a displacement of the tube at which the increase in the load-displacement rate of the elastomeric compression spring begins,
as taught by Brushaber in order to effectively absorb and dissipate such forces: facilitates the installation of an effective marine fender in any one of a variety of locations and orientations to accommodate a variety of sites for increased versatility and more widespread adoption.


    PNG
    media_image1.png
    714
    688
    media_image1.png
    Greyscale

Claim(s) 21, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US – 2015/0152616 A1) as applied to claim 9 above, and further in view of McNatt et al. (US – 4,428,568).
As per claim 21, Taylor discloses wherein:
the tube (Fig: 1-3) further comprises an inner surface (Attached figure and fig: 1-3) that is opposite the outer surface and separated from the outer surface by a thickness of the tube (Attached figure and fig: 1-3);
the inner surface defines a hollow interior channel (Attached figure and fig: 1-3).
Taylor discloses all the structural elements of the claimed invention but fails to explicitly disclose a cross-sectional shape of the hollow interior channel is circular.
McNatt discloses Force-Absorbing Device comprising:
a cross-sectional shape of the hollow interior channel is circular (longitudinal bore 108, Fig: 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the light altering bumper device of the Taylor to make the cross-sectional shape of the hollow interior channel is circular as taught by McNatt in order to permit sidewise deflection of the respective force-absorbing member, while preventing the flange from being torn from the force-absorbing member.

As per claim 25, McNatt further discloses wherein, excluding a thickness of the tube at the at least one rib, the thickness of the tube varies in a circumferential direction along the tube (Fig: 4, 6, 8).

As per claim 26, McNatt further discloses wherein a thickness of the tube at the initial contact line (Attached figure and fig: 4, 6, 8) is less than a thickness of the tube on an opposite side of the at least one rib than the initial contact line (Attached figure and fig: 4, 6, 8).

    PNG
    media_image2.png
    655
    643
    media_image2.png
    Greyscale


Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US – 2015/0152616 A1) and further in view of Kinback et al. (US – 2010/0275702 A1).
As per claim 19, Taylor discloses Light Altering Bumper Device comprising:
providing an elastomeric compression spring (12, the light altering bumper is generally formed from a translucent (opaque), rubbery material or any other material that allows the bumper to absorb impacts, [0010], Fig: 1-3) for isolating vibrations between a first part (30, Fig: 1-3) and a second part (32, Fig: 1-3), wherein the first part is movable in a direction relative to the second part (Fig: 1-3), the elastomeric compression spring comprising:
a tube (Fig: 1-3) elongated along a central axis of the tube (Fig: 1-3), wherein:
the central axis of the tube is perpendicular to the direction (Attached figure and fig: 1-3);
the tube is configured to compress in the direction (Attached figure and fig: 1-3);
the tube comprises an outer surface (Attached figure and fig: 1-3) comprising an initial contact line configured to initially receive contact from the first part (Attached figure and fig: 1-3):
the tube further comprises at least one rib (16, Fig: 1-3) formed in the outer surface (Attached figure and fig: 1-3), parallel to the central axis, and circumferentially spaced apart from the initial contact line (Attached figure and fig: 1-3); and
the at least one rib (16) creates a localized increase in a thickness of the tube and a stiffness of the elastomeric compression spring at the at least one rib (Fig: 1-3).
Taylor discloses all the structural elements of the claimed invention but fails to explicitly disclose identifying at least one difference between a desired load-displacement performance and an actual load-displacement performance of an elastomeric compression spring;
determining a desired localized increase in a load-displacement rate beginning at a desired first displacement and ending at a desired second displacement corresponding with the at least one difference between the desired load-displacement performance and the actual load- displacement performance; and
updating at least one rib formed in an outer surface of a tube of the elastomeric compression spring, according to the desired localized increase in the load-displacement rate, to achieve the desired load-displacement performance.
Kinback discloses Rotary Valve comprising:
identifying at least one difference between a desired load-displacement performance and an actual load-displacement performance of an elastomeric (making of disc, [0055]) compression spring;
determining a desired localized increase in a load-displacement rate beginning at a desired first displacement and ending at a desired second displacement corresponding with the at least one difference between the desired load-displacement performance and the actual load- displacement performance (making of disc, [0055]); and
updating at least one rib formed in an outer surface of a tube of the elastomeric compression spring, according to the desired localized increase in the load-displacement rate, to achieve the desired load-displacement performance (making of disc, [0055]).
It will have been obvious to one having ordinary skill in the art before the effective filing date to use the manufacturing procedure in which identifying at least one difference between a desired load-displacement performance and an actual load-displacement performance of an elastomeric compression spring; determining a desired localized increase in a load-displacement rate beginning at a desired first displacement and ending at a desired second displacement corresponding with the at least one difference between the desired load-displacement performance and the actual load- displacement performance; and updating at least one rib formed in an outer surface of a tube of the elastomeric compression spring, according to the desired localized increase in the load-displacement rate, to achieve the desired load-displacement performance, as taught by Kinback in order to provide substantial advantages in terms  of design, ease of manufacture and cost.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US – 2015/0152616 A1) as modified by Kinback et al. (US – 2010/0275702 A1)as applied to claim 19 above, and further in view of Brushaber (US – 7,527,454 B1).
As per claim 20, Taylor as modified by Kinback discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the elastomeric compression spring is updated such that:
a height of the at least one rib corresponds with a magnitude of the desired localized increase in the load-displacement rate;
a circumferential distance of the at least one rib away from an initial contact line of the tube corresponds with the desired first displacement; and
a length of the at least one rib corresponds with the desired second displacement.
Brushaber discloses Marine Fender comprising:
wherein the elastomeric compression spring is updated such that:
a height of the at least one rib corresponds with a magnitude of the desired localized increase in the load-displacement rate;
a circumferential distance of the at least one rib away from an initial contact line of the tube corresponds with the desired first displacement; and
a length of the at least one rib corresponds with the desired second displacement (Function of marine fender, Col: 3, Ln: 10-64, Fig: 1-3).
It will have been obvious to one having ordinary skill in the art before the effective filing date to use the manufacturing procedure in which a height of the at least one rib corresponds with a magnitude of the desired localized increase in the load-displacement rate; a circumferential distance of the at least one rib away from an initial contact line of the tube corresponds with the desired first displacement; and a length of the at least one rib corresponds with the desired second displacement as taught by Brushaber in order to effectively absorb and dissipate such  forces: facilitates the installation of an effective marine fender in any one of a variety of locations and orientations to accommodate a variety of sites for increased versality and more wide spread adoption.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A: Busby (US – 6,685,395 B1), and
B: Parsons (US – 5,762,016).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/SAN M AUNG/Examiner, Art Unit 3657